





EXHIBIT 10.41
USG CORPORATION
2019 LONG-TERM CASH INCENTIVE AWARD AGREEMENT
WHEREAS, the “Awardee” is an employee of USG Corporation, a Delaware corporation
(the “Company”), or a Subsidiary;
WHEREAS, the Committee has granted to the Awardee on the date as set forth in
the Award Summary on the Morgan Stanley Wealth Management website on the “Date
of Grant”, a Cash Incentive Award (as defined in the Plan) pursuant to the USG
Corporation 2016 Long-Term Incentive Plan (the “Plan”), subject to the terms and
conditions of the Plan and the terms and conditions hereinafter set forth;
WHEREAS, the Plan and Exhibit A to this 2019 Long-Term Cash Incentive Award
Agreement (this “Agreement”) contain defined terms that are used in this
Agreement with initial capital letters, and other terms are defined in this
Agreement for further use herein with initial capital letters; and
WHEREAS, the execution of a 2019 Long-Term Cash Incentive Award Agreement
substantially in the form hereof to evidence such grant has been authorized by a
resolution of the Committee.
NOW, THEREFORE, the Company and the Awardee agree as follows:
1.
Grant of Cash Incentive Award. Subject to the terms of the Plan, the Awardee has
been granted a target Cash Incentive Award in an amount separately communicated
in the 2019 Long-Term Incentive Plan Employee Statement sent to the Awardee (the
“Target Cash Incentive Award”), payment of which depends on the Company’s
performance as set forth in this Agreement and in the Statement of Performance
Goals approved by the Committee (the “Statement of Performance Goals”) and,
subject to Sections 3 and 4, the Awardee’s continuous employment through the
last day of Performance Period #3 (as defined herein).



2.
Earning of Award.



(a)
Performance Measure. The Awardee’s right to receive all, any portion of, or more
than, the Target Cash Incentive Award will be contingent upon the achievement of
specified levels of performance of the Company’s Consolidated EBITDA, as set
forth in the Statement of Performance Goals and will be measured with respect to
three performance periods (each, a “Performance Period”) as set forth in the
table below, and 33.33% of the Target Cash Incentive Award may be earned with
respect to each Performance Period in accordance with the terms below:

Performance Period
Percentage of Target Cash Incentive Award Allocated
Performance Period #1:
January 1, 2019 to December 31, 2019
33.33%
Performance Period #2
January 1, 2020 to December 31, 2020
33.33%
Performance Period #3
January 1, 2021 to December 31, 2021
33.33%






--------------------------------------------------------------------------------







(b)
Below Threshold. If, upon the conclusion of each Performance Period, the
Company’s Consolidated EBITDA for such Performance Period falls below the
threshold level, as set forth in the Performance Matrix contained in the
Statement of Performance Goals, no portion of the Cash Incentive Award allocated
to such Performance Period shall become earned and such portion shall be
immediately forfeited.



(c)
Threshold. If, upon the conclusion of each Performance Period, the Company’s
Consolidated EBITDA for the Performance Period equals the threshold level, as
set forth in the Performance Matrix contained in the Statement of Performance
Goals, 50% of the Target Cash Incentive Award allocated to such Performance
Period shall become earned and the unearned portion allocated to such
Performance Period shall be immediately forfeited.



(d)
Between Threshold and Target. If, upon the conclusion of each Performance
Period, the Company’s Consolidated EBITDA exceeds the threshold level, but is
less than the target level, as set forth in the Performance Matrix contained in
the Statement of Performance Goals, the percentage of the Target Cash Incentive
Award allocated to such Performance Period that shall become earned will be
determined by mathematical straight-line interpolation between 50% of the Target
Cash Incentive Award allocated to such Performance Period and 100% of the Target
Cash Incentive Award allocated to such Performance Period and the unearned
portion of the Target Cash Incentive Award allocated to such Performance Period
shall be immediately forfeited.



(e)
Target. If, upon the conclusion of each Performance Period, the Company’s
Consolidated EBITDA for such Performance Period equals the target level, as set
forth in the Performance Matrix contained in the Statement of Performance Goals,
100% of the Target Cash Incentive Award allocated to such Performance Period
shall become earned.



(f)
Between Target and Maximum. If, upon the conclusion of each Performance Period,
the Company’s Consolidated EBITDA exceeds the target level, but is less than the
maximum level, as set forth in the Performance Matrix contained in the Statement
of Performance Goals, the percentage of the Target Cash Incentive Award
allocated to such Performance Period that shall become earned will be determined
by mathematical straight-line interpolation between 100% of the Target Cash
Incentive Award allocated to such Performance Period and 150% of the Target Cash
Incentive Award allocated to such Performance Period.



(g)
Equals or Exceeds Maximum. If, upon the conclusion of each Performance Period,
the Company’s Consolidated EBITDA for the Performance Period equals or exceeds
the maximum level, as set forth in the Performance Matrix contained in the
Statement of Performance Goals, 150% of the Target Cash Incentive Award
allocated to such Performance Period shall become earned.








--------------------------------------------------------------------------------







(h)
Conditions; Determination of Earned Award. Except as otherwise provided herein,
the Awardee’s right to receive the earned portions of the Cash Incentive Award
is contingent upon his or her remaining in the continuous employ of the Company,
an Affiliate or a Subsidiary through the last day of Performance Period #3.
Following each Performance Period, the Committee shall determine, whether and to
what extent the goals relating to the Company’s Consolidated EBITDA have been
satisfied for such Performance Period and shall determine the percentage of the
Target Cash Incentive Award allocated to such Performance Period that shall have
become earned hereunder.



3.
Effect of Change in Control. Notwithstanding anything to the contrary in this
Agreement, the following provisions shall apply in connection with a Change in
Control, which, for the avoidance of doubt, shall include (I) the merger between
World Cup Acquisition Corporation, an indirect, wholly-owned subsidiary of Garb.
Knauf KG (“Knauf”), and the Company (the “Merger”), (II) any other Change in
Control, and (III) following the consummation of the Merger, any transaction
that constitutes a change in control of Knauf for purposes of Section 409A of
the Code. Notwithstanding the preceding sentence, Section 4 shall apply and the
following provisions of this Section shall not apply if the Change in Control
occurs after termination of the Awardee’s employment due to death, Disability,
or Retirement.



(a)
Assumption of Award. Upon the occurrence of a Change in Control, if the Award
made under this Agreement remains outstanding at the time of such Change in
Control, it shall be Assumed by the entity effecting the Change in Control, and
the percentage of the Target Cash Incentive Award that may become payable to the
Awardee for the Performance Period in which the Change in Control occurs and any
subsequent remaining Performance Period (each, a “CIC Cash Incentive Award”)
shall continue to be determined pursuant to Section 2 above, as long as the
Awardee remains continuously employed through the last day of Performance Period
#3; provided, however, that (i) if the Awardee’s employment is terminated due to
the Awardee’s death, Disability, or Retirement (as such terms are defined in
Exhibit A), the level at which each CIC Cash Incentive Award shall become earned
shall be determined pursuant to Section 4, (ii) if the Awardee’s employment is
terminated by the Company or a Subsidiary without Cause (as such term is defined
in Exhibit A) within 12 months following the consummation of the Merger, the
level at which each CIC Cash Incentive Award shall become earned shall be
determined pursuant to Section 3(b), or (iii) if the Awardee’s employment is
terminated by the Company or a Subsidiary without Cause within 12 months
following the consummation of a Change in Control other than the Merger, the
level at which each CIC Cash Incentive Award shall become earned shall be
determined pursuant to Section 3(c).



(b)
Termination without Cause in Connection with the Merger.



(i) If the Awardee’s employment with the Company or a Subsidiary terminates
without Cause within 12 months following the consummation of the Merger and such
termination occurs during calendar year 2019, subject to Section 9, the Company
shall pay the Awardee an amount equal to a pro rata percentage of the Target
Cash Incentive Award for all three Performance Periods based on the number of
full months during which the Awardee was employed by the Company or a Subsidiary
during the period from the first day of Performance Period #1 through the last
day of Performance Period #3, which payment shall be made as soon as practicable
after the last day of Performance Period #1, but subject to Section 9





--------------------------------------------------------------------------------







below, in no event shall such payment occur later than December 31, 2020, and
any remaining portion of the Cash Incentive Award will be immediately forfeited;
and
(ii) If the Awardee’s employment with the Company or a Subsidiary terminates
without Cause within 12 months following the consummation of the Merger and such
termination occurs during calendar 2020, subject to Section 9, the Company shall
pay the Awardee an amount equal to (A) any earned portion of the Cash Incentive
Award allocated to Performance Period #1, which shall be determined based on the
level of achievement of the Company’s Consolidated EBITDA for such Performance
Period, which payment shall be made not later than two weeks following the date
of such termination (or as soon as reasonably practicable after the Company
determines the level at which the applicable performance goals were satisfied,
but in no event later than December 31, 2020) and (B) a pro rata percentage of
the Target Cash Incentive Award allocated to Performance Period #2 based on the
number of full months during which the Awardee was employed by the Company or a
Subsidiary during Performance Period #2, which payment shall be made as soon as
practicable after the last day of Performance Period #2, but subject to Section
9 below, in no event shall such payment occur later than December 31, 2021, and
any unearned portion of the Cash Incentive Award allocated to Performance Period
#2 and any remaining portion of the Cash Incentive Award allocated to
Performance Period #3 will be immediately forfeited.
(c)
Termination without Cause following a Change in Control other than the Merger.
If the Awardee’s employment with the Company or a Subsidiary terminates without
Cause within 12 months following the consummation a Change in Control other than
the Merger (the “CIC Date”), subject to Section 9, the Company shall pay the
Awardee an amount equal to (i) any earned portion of the Cash Incentive Award
allocated to any previously completed Performance Periods that ended prior to
the CIC Date, which shall be determined based on the level of achievement of the
Company’s Consolidated EBITDA for such Performance Periods, which payment shall
be made not later than two weeks following the date of such termination (or as
soon as reasonably practicable after the Company determines the level at which
the applicable performance goals were satisfied, but in no event later than the
calendar year following the calendar year in which such termination occurs), and
any unearned portion of the Cash Incentive Award allocated to such completed
Performance Periods will be immediately forfeited, and (ii) a pro rata
percentage of the Target Cash Incentive Award for the Performance Period in
which the Change in Control occurs based on the number of full months during
which the Awardee was employed by the Company or a Subsidiary during the
Performance Period in which the CIC Date occurs, which payment shall be made as
soon as practicable after the last day of the Performance Period in which the
CIC Date occurs, but subject to Section 9 below, in no event shall such payment
occur later than December 31st of the calendar year following the calendar year
in which the CIC Date occurs, and any remaining portion of the Cash Incentive
Award allocated to the Performance Period in which the CIC Date occurs and any
subsequent remaining Performance Periods will be immediately forfeited.  








--------------------------------------------------------------------------------







4.
Termination Due to Death, Disability, or Retirement.



Death, Disability and Retirement. If the Awardee’s employment with the Company
or a Subsidiary terminates before the last day of Performance Period #3 due to
the Awardee’s death, Disability or Retirement, subject to Section 9, the Company
shall pay to the Awardee or his or her executor or administrator, (a) any earned
portion of the Cash Incentive Award allocated to any previously completed
Performance Periods that ended prior to the date of the Awardee’s death,
Disability or Retirement (the “DDR Termination Date”), which shall be determined
based on the level of achievement of the Company’s Consolidated EBITDA for such
Performance Periods, and which payment shall be made not later than two weeks
following the date of such termination (or as soon as reasonably practicable
after the Company determines the level at which the applicable performance goals
were satisfied, but in no event later than the calendar year in which the DDR
Termination Date occurs), and any unearned portion of the Cash Incentive Award
allocated to such completed Performance Periods will be immediately forfeited,
and (b) a pro rata percentage of any earned portion of the Cash Incentive Award
for the Performance Period in which the DDR Termination Date occurs based on the
number of full months during which the Awardee was employed by the Company or a
Subsidiary during the Performance Period in which the DDR Termination Date
occurs, which shall be determined based on the level of achievement of the
Company’s Consolidated EBITDA for such Performance Period, and which payment
shall be made as soon as practicable after the last day of the Performance
Period in which the DDR Termination occurs and the determination by the
Committee of the level of attainment of the Company’s Consolidated EBITDA, but
subject to Section 9 below, in no event shall such payment occur later than
December 31st of the calendar year following the calendar year in which the DDR
Termination Date occurs, and any remaining portion of the Cash Incentive Award
allocated to the Performance Period in which the DDR Termination Date occurs and
any subsequent remaining Performance Periods will be immediately forfeited.
5.
Forfeiture. In addition to the forfeiture of any portion of the Cash Incentive
Award pursuant to other provisions of this Agreement, if either (a) the
Awardee’s employment with the Company or an Affiliate or Subsidiary terminates
before the last day of Performance Period #3 for any reason other than as set
forth in Sections 3 and 4 hereof, or (b) if the Committee finds that the Awardee
has engaged in any fraud or intentional misconduct as described in Section 19
hereof, the entire Cash Incentive Award will be forfeited. Any portion of the
Cash Incentive Award shall be considered to have been forfeited upon the event
that causes such forfeiture and shall not be considered to be outstanding
thereafter.



6.
Form and Time of Payment of Cash Incentive Award. Notwithstanding anything to
the contrary in this Agreement, payment of the portion of the Cash Incentive
Award that becomes earned as set forth herein will be made in cash, less any
applicable tax withholding. Except as otherwise provided in Sections 3 and 4,
payment will be made as soon as practicable after the end of Performance Period
#3 and the determination by the Committee of the level of attainment of the
Company’s Consolidated EBITDA, but in no event later than December 31st, 2022.
Upon and after payment of the Cash Incentive Award pursuant to this Section 6,
the Cash Incentive Award shall not be considered to be outstanding.
Notwithstanding the foregoing, if the event that causes the Cash Incentive Award
to be earned is a Change in Control that does not constitute a change of control
for purposes of Section 409A of the Code, then to the extent necessary to comply
with






--------------------------------------------------------------------------------







Section 409A of the Code, payment will be made on the next date or event under
the Agreement that constitutes a permissible payment date or event under Section
409A of the Code.


7.
Cash Incentive Award Nontransferable. Until payment is made to the Awardee as
provided herein, neither the Cash Incentive Award granted hereby nor any
interest therein shall be transferable other than by will or the laws of descent
and distribution prior to payment.



8.
Adjustments. The Cash Incentive Award evidenced by this Agreement is subject
adjustment as provided under Section 11 of the Plan. In addition, by accepting
this Cash Incentive Award, the Awardee hereby consents to any action taken by
the Committee, in its sole discretion, to adjust the Company’s Consolidated
EBITDA performance metric as set forth in the Statement of Performance Goals in
connection with the Merger or a Change in Control and hereby acknowledges that
no further consent will be sought by the Awardee for any such adjustment.



9.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to the Awardee. This Agreement
and the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. If the event triggering the
right to payment under this Agreement is the Awardee’s Retirement or other
separation from service with the Company and its Subsidiaries within the meaning
of Section 409A(a)(2)(A)(i) of the Code and the Awardee is a “specified
employee” as determined pursuant to procedures adopted by the Company in
compliance with Section 409A of the Code, the date of payment under Section 3 or
4 above, as applicable, shall be the first day of the seventh month after the
date of the Awardee’s separation from service or, if earlier, the date of the
Awardee’s death, in each case, to the extent required to avoid the excise tax
pursuant to Section 409A of the Code.



10.
No Right to Future Grants; No Right of Employment; Extraordinary Item. In
accepting the grant, the Awardee acknowledges that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Agreement; (b) the grant of this Cash Incentive Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Cash Incentive Awards or benefits in lieu of a Cash Incentive
Award, even if Cash Incentive Awards have been granted repeatedly in the past;
(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (d) the Awardee’s participation in the Plan is
voluntary; (e) this Cash Incentive Award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, its Affiliates and/or Subsidiaries, and which is outside the scope of
the Awardee’s employment contract, if any; (f) this Cash Incentive Award is not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (g) in the event that the Awardee is an
employee of an Affiliate or Subsidiary of the Company, the grant will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the grant will not be interpreted to form an employment contract
with the Affiliate or Subsidiary that is the Awardee’s employer; (h) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the Cash Incentive Award or






--------------------------------------------------------------------------------







diminution in value of this Cash Incentive Award and the Awardee irrevocably
releases the Company, its Affiliates and/or its Subsidiaries from any such claim
that may arise; (i) for the avoidance of doubt, any treatment with respect to
any outstanding incentive grants set forth in any Change in Control Severance
Agreement between the Company and the Awardee shall not apply to the Cash
Incentive Award covered by this Agreement; and (j) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of the involuntary
termination of the Awardee’s employment, the Awardee’s right to receive the Cash
Incentive Award and vest in the Cash Incentive Award under the Plan, if any,
will terminate effective as of the date that the Awardee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of the involuntary
termination of employment, the Awardee’s right to vest in the Cash Incentive
Award after termination of employment, if any, will be measured by the date of
termination of the Awardee’s active employment and will not be extended by any
notice period mandated under local law.


11.
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Awardee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Awardee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of (a) the transfer of the
Awardee’s employment among the Company and its Affiliates and Subsidiaries or
(b) an approved leave of absence.



12.
Employee Data Privacy. The Awardee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Awardee’s personal data as described in this document by and among, as
applicable, the Company, its Affiliates and its Subsidiaries (the “Company
Group”) for the exclusive purpose of implementing, administering and managing
the Awardee’s participation in the Plan. The Awardee understands that the
Company Group holds certain personal information about the Awardee, including,
but not limited to, the Awardee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Cash Incentive Awards or any other long-term incentive
awards and any entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Awardee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Awardee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Awardee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Awardee’s
country. The Awardee understands that the Awardee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Awardee’s local human resources representative. The Awardee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Awardee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Awardee
may elect to deposit any Common Shares acquired. The Awardee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Awardee’s participation in the Plan. The Awardee understands that the
Awardee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Awardee’s local human resources representative. The Awardee
understands, however, that refusing or withdrawing the Awardee’s consent may
affect the Awardee’s ability to participate in the Plan. For






--------------------------------------------------------------------------------







more information on the consequences of the Awardee’s refusal to consent or
withdrawal of consent, the Awardee understands that the Awardee may contact the
Awardee’s local human resources representative.


13.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan. The Committee or the Board or any
other committee designated by the Board acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Cash Incentive Award.



14.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Awardee
under this Agreement without the Awardee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a Awardee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code.



15.
Severability. Subject to Section 19, if any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.



16.
Successors and Assigns. Without limiting Section 7 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Awardee, and the successors and assigns of the Company.



17.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.



18.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to this Cash Incentive Award and the Awardee’s participation
in the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Awardee’s consent to participate in the Plan by electronic
means. The Awardee hereby consents to receive such documents by electronic
delivery and the Awardee acknowledges that by clicking on the “Accept” button on
the Morgan Stanley Wealth Management web page titled “Step 3: Confirm the
Review/Acceptance of your Award,” the Awardee agrees to be bound by the
electronic execution of this Agreement.



19.
Clawback. In accordance with Section 13 of the Plan, if the Committee has
determined that any fraud or intentional misconduct by the Awardee was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), to the extent permitted by applicable law
the Awardee shall return to the Company all cash that was paid out pursuant to
this Agreement. The remedy specified herein shall not be exclusive, and shall be
in addition to every other right or remedy at law or in equity that may be
available to the Company. Notwithstanding any other provision of this Agreement
or the Plan to the contrary, if this Section 19 is held invalid,






--------------------------------------------------------------------------------







unenforceable or otherwise illegal, the remainder of this Agreement shall be
deemed to be unenforceable due to a failure of consideration, and the Awardee’s
rights to the Cash Incentive Award that would otherwise be paid under this
Agreement shall be forfeited. Further, notwithstanding anything in this
Agreement to the contrary, the Awardee acknowledges and agrees that this
Agreement and the award described herein (and any settlement thereof) are
subject to the terms and conditions of the Company’s clawback policy (if any) as
may be in effect from time to time specifically to implement Section 10D of the
Securities Exchange Act of 1934, as amended, and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Shares may be traded)
(the “Compensation Recovery Policy”), and that this Section 19 shall be deemed
superseded by and subject to the terms and conditions of the Compensation
Recovery Policy from and after the effective date thereof.















































--------------------------------------------------------------------------------









Executed in the name and on behalf of the Company at Chicago, Illinois as of the
[__] day of [_____], [_____].
USG CORPORATION



______________________________________________
Name:
Title:




The undersigned Awardee hereby accepts the 2019 Long-Term Cash Incentive Award
evidenced by this 2019 Long-Term Cash Incentive Award Agreement on the terms and
conditions set forth herein and in the Plan.






______________________________________________
Name:












PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.





















--------------------------------------------------------------------------------









EXHIBIT A TO
USG CORPORATION
2019 Long-Term cash incentive award AGREEMENT


This Exhibit A is attached to and forms a part of the USG Corporation 2019
Long-Term Cash Incentive Award Agreement, dated as of [______].
Solely for the purposes of this Agreement, the following terms shall be defined
as follows:
(A)
“Affiliate” of a Person means any Person that directly or indirectly controls,
is controlled by or is under common control with such Person.



(B)
A Cash Incentive Award shall be considered “Assumed” in connection with a Change
in Control if each of the following conditions is met:

(1)
The award of Cash Incentive Award is converted into a replacement award that
preserves the amount of the Target Cash Incentive Award; and

(2)
the replacement award contains provisions for scheduled vesting and treatment on
termination of employment (including the definitions of Cause) that are no less
favorable to the Awardee than as set forth in this Agreement, and all other
terms of the replacement award (other than the security and number of shares
represented by the replacement awards, if applicable) are substantially similar
to, or more favorable to the Awardee than, those set forth in this Agreement.



(C)
“Cause” shall mean that the Awardee shall have:

(1)
been convicted of a criminal violation involving fraud, embezzlement or theft in
connection with the Awardee’s duties or in the course of the Awardee’s
employment with the Company or any Subsidiary;

(2)
committed intentional wrongful damage to tangible or intangible property of the
Company or any Subsidiary; or

(3)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary.



For purposes of this Agreement, no act or failure to act on the part of the
Awardee will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by the Awardee not in good faith and without reasonable belief that
the Awardee’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Awardee will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Awardee a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Committee then in office (excluding the
Awardee if the Awardee is then a member of the Committee) at a meeting of the
Committee called and held for such purpose, after reasonable notice to the
Awardee and an opportunity for the Awardee, together with the Awardee’s counsel
(if the Awardee chooses to have counsel present at such meeting), to be heard
before the Committee, finding that, in the good faith opinion of the Committee,
the Awardee had committed an act constituting “Cause” as herein defined and
specifying the





--------------------------------------------------------------------------------







particulars thereof in reasonable detail. Nothing herein will limit the right of
the Awardee or the Awardee’s beneficiaries to contest the validity or propriety
of any such determination.
(D)
“Disability” shall mean that the Awardee has suffered a total disability within
the meaning of the Company’s Long Term Disability Plan for Salaried Employees
and is “disabled” within the meaning of Section 409A(a)(2)(C) of the Code.



(E)
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust or other
entity.



(F)
“Retirement” shall mean the Awardee’s retirement from employment with the
Company or any Subsidiary on or following the date that the Awardee first meets
the following age and service requirements: (1) completing fifteen years of
continuous service with the Company or any Subsidiary and attaining the age of
50, (2) completing ten years of continuous service with the Company or any
Subsidiary and attaining the age of 55, (3) completing three years of continuous
service with the Company or any Subsidiary and attaining the age of 62 or (4)
attaining the age of 65. Without limiting the generality of the foregoing, in no
event shall “Retirement” include the involuntary termination of the Awardee’s
employment by the Company (a) for Cause or (b) without Cause if, as a result of
such termination without Cause, the Awardee becomes eligible to receive payments
on account of such termination under an employment agreement between the Awardee
and the Company.








